IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KAYTON D. SCARBORO,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0441

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and DIRECT
GENERAL INSURANCE,

      Appellees.

_____________________________/

Opinion filed July 7, 2017.

An appeal from the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Kayton D. Scarboro, pro se, Appellant.

Katie E. Sabo, Appellate Counsel, Reemployment            Assistance   Appeals
Commission, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.